                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                  )
INSTITUTE, ET AL.                            )
     Plaintiffs,                             )
                                             )      Civil Action No. 3:20-cv-374
v.                                           )      Judge Richardson/Frensley
                                             )
TRE HARGETT, ET AL.                          )
     Defendants.                             )

                                            ORDER

        The Court held a status conference with the Parties on June 8, 2021 to discuss a discovery

dispute. Based upon the discussion and guidance of the Court, the Parties shall file supplemental

briefing on their positions regarding responses to interrogatory requests and work product

privilege on or before June 18, 2021. The briefs shall not exceed 10 pages. Optional replies may

be filed by June 23, 2021 which shall not exceed 5 pages.

        IT IS SO ORDERED.



                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




     Case 3:20-cv-00374 Document 142 Filed 06/08/21 Page 1 of 1 PageID #: 3170
